Citation Nr: 0603917	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include hypertension.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1986.

This matter comes before the Board of Veterans' Appeals on 
appeal from a March 2001 decision by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  
That decision found that new and material evidence had not 
been presented to reopen a claim for entitlement to service 
connection for a heart disorder, to include hypertension.

A January 2004 Board decision found that new and material 
evidence had been presented to reopen a claim for entitlement 
to service connection for a heart disorder, to include 
hypertension.  That decision remanded the claim for further 
development.  The Board remanded the claim for development in 
February 2005.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence does not reasonably show that a heart 
disorder, to include hypertension, had its origins during 
service or for many years thereafter.


CONCLUSION OF LAW

A heart disorder, to include hypertension, was not incurred 
in or aggravated by service, and hypertension may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issue.  The communications, such as a letter from 
the RO dated in February 2001, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records indicate that a January 1976 chest x-
ray report noted that the veteran was cyanotic.  The x-ray 
was interpreted as showing the possibility of cyanotic 
congenital heart disease.  A February 1976 chest x-ray report 
noted that, compared to the January 1976 x-ray, marked 
cardiomegaly was present.  The possible diagnoses were noted 
to be: tetrology Fallot; hypoplastic right heart syndrome and 
various abnormalities of the tricuspid valve.  An October 
1977 service medical record noted that there was no history 
of hypertension in the veteran's family.  Hist blood pressure 
was noted to be 118/80.  A September 1979 examination report 
noted a blood pressure reading of 110/74.  The chest x-ray, 
taken in conjunction with this examination, was noted to be 
within normal limits.  An October 1979 treatment record noted 
that the veteran complained of chest pains.  His blood 
pressure reading was noted to be 124/80.  The diagnosis was 
chest wall pain of unknown etiology.  A July 1983 
electrocardiograph report noted that the veteran's sinus 
rhythm was within normal limits.  A December 1983 treatment 
record noted that the veteran reported having a "murmur for 
years."  He presented for the obesity weight program.  His 
blood pressure was noted to be 134/86.  The diagnosis was 
benign murmur.  The veteran reported having high blood 
pressure on a dental patient medical history.  The December 
1985 separation examination report noted a blood pressure of 
138/60.  The examiner noted that the veteran reported 
palpitation and a pounding heart.  He stated that this 
referred to a murmur diagnosed in January 1971.  An 
electrocardiograph at the time was noted to be normal and no 
treatment was required.  The examiner stated there were no 
complications or sequelae.  High blood pressure was noted by 
the examiner to have been present on one reading in March 
1985, but otherwise there were, according to the examiner, no 
complications or sequelae.

A December 1986 VA examination report noted a blood pressure 
of 136/86.  The examiner noted a normal cardiovascular 
system.

A July 1996 VA examination report noted that the veteran 
reported first being diagnosed with hypertension in 1995.  
The veteran's blood pressure was noted to be 188/120, 
184/118, and 192/124 in the sitting, recumbent and standing 
positions respectively.  The diagnosis was hypertensive 
vascular disease, severe and uncontrolled.

VA treatment records from September 1998 to August 2000 
reflect continued treatment for hypertension and vascular 
disease.  Such records refer to a history of hypertension 
since service.

The Board remanded the claim in January 2004 with 
instructions to schedule the veteran for a VA examination 
report.

A February 2004 VA fee basis examination report noted that 
the examiner reviewed the veteran's claims folder.  The 
examiner reported the pertinent history.  The diagnoses were 
hypertension and status post coronary angioplasty in 2001.  
The examiner stated the following:

Careful review of the [claims folder] fails 
to document evidence of significant 
uncontrolled hypertension during the period 
of service.  An EKG performed in the mid 
eighties revealed a normal sinus rhythm with 
occasional PVCs but was otherwise 
unremarkable.  There is no documentation of 
any cardiac abnormalities in the service.  
Direct determination of the aortic pressure 
during catheterization in June 1999 revealed 
a normal blood pressure of 120/70.  
Furthermore, at the time of catheterization, 
there was no evidence of significant 
coronary artery disease, thus the interim 
development of coronary artery disease 
occurred after 1999 and more likely than not 
is unrelated to any cardiovascular pathology 
occurring during the period of service.  
Therefore, there is no documentation of 
cardiovascular pathology during the service.  
There is also no evidence that the veteran's 
subsequent cardiovascular disease is a 
consequence of the veteran's period of 
service based on [the examination] and the 
[claims folder] review.

In summary, the veteran suffers 
from...hypertension and coronary artery 
disease requiring PTCA in 2001.  It appears 
that there has been progression of the 40% 
lesion of the RCA between 1999 and 2001 as 
there was only an insignificant 40% lesion 
noted in 1999.  This obviously indicates 
very late progression of the coronary artery 
disease independent of any possible 
cardiovascular disease during the period of 
service.  The progression of said disease is 
also more likely than not not related to any 
medical problem arising from the period of 
service.  (Emphasis added)

VA treatment records dated from February 2001 through August 
2005 reflect continued treatment for coronary artery disease 
and essential hypertension.  There are no comments noted 
regarding the etiology of the veteran's diagnoses.

The Board remanded the claim in February 2005.  It was noted 
that several service medical records referred to congenital 
heart defects.  The Board requested that the veteran be 
scheduled for a VA examination to determine whether the 
veteran had a congenital heart disorder and if such disorder 
was exacerbated by his period of service.

An August 2005 VA examination report noted that the examiner 
reviewed the claims folder.  The examiner reported the 
pertinent history and specifically referred to service 
medical records referring to a congenital heart disorder.  
The examiner stated that there was no evidence of a 
congenital heart defect or congenital heart disease.  The 
examiner specifically stated that the diagnosis noted in 
February 1976 was "mistaken."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hypertension, if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
coronary artery disease and essential hypertension.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A. § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In this 
regard, the Board notes that the February 2004 VA examination 
report specifically noted that there was no documentation of 
uncontrolled hypertension or any cardiac abnormalities during 
service.  He went on to note that the veteran's 
cardiovascular disease did not progress until 1999 and such 
progression "was more likely than not not related to any 
medical problem arising from the period of service."  The 
Board notes that the service medical records referred to 
possible congenital heart disorders.  The August 2005 VA 
examiner specifically noted that such diagnoses were 
"mistaken," and that the veteran did not have congenital 
heart disease or a congenital heart disorder.  Accordingly, 
service connection for a heart disorder, to include 
hypertension, is denied on a direct basis.

The Board notes that service connection may be granted for 
hypertension on a presumptive basis.  However, the first 
clinical evidence documenting hypertension is the June 1996 
VA examination report, which was almost ten years after 
separation from service.  The veteran reported he was 
diagnosed in 1995; however, such a diagnosis would still be 
more than nine years after separation from service.  High 
blood pressure was noted by the December 1985 separation 
examiner to have been present on one reading in March 1985, 
but otherwise there were, according to the examiner, no 
complications or sequelae.  In the absence of clinical 
evidence documenting that hypertension was manifest to a 
compensable degree within one year of service, service 
connection for hypertension is denied on a presumptive basis.


ORDER

Entitlement to service connection for a heart disorder, to 
include hypertension, is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


